DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the 

Claims 1-2, 5-6, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada (JP2016184506).  Claims 3-4, 7, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada.  Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada in view of Siegel (XP-00132291).  Note that the rejections are based on a translation of JP2016184506 to Shimada cited on Form-892 of the current office action.
As per claim 1, Shimada teaches an abnormality detection device (12, 13 – FIG. 1; [0013], line 4) comprising:
a first temperature detector (25a, FIG. 2; [0026], lines 1-2: 1 temperature sensor) configured to detect a temperature of a semiconductor device ([0026], line 3; FET 21 is claimed semiconductor device) that is mounted on a mounting surface of a substrate (FIG. 2 shows FET 21 mounted on a mounting surface of a substrate; non-labeled element between FET 21 and element 32 is claimed substrate) and that generates heat when energized ([0017], lines 1-2);
a second temperature detector (25b, FIG. 2; [0026], lines 2-3; 2 temperature sensor) configured to detect a temperature of a heat dissipation unit (25b is attached to 
a controller (22, 24, 13 – FIG. 1) configured to:
obtain power consumption of the semiconductor device (22, 24 – FIG. 1; [0015], lines 2-3; current detection ([0022], lines 5-6) with current detector 22; voltage drop detection ([0025], lines 1-2) with voltage detector 24; detection signals D1 and D2 are multiplied ([0029], lines 3-7) suggests power consumption because Power = Voltage * Current);
determine an abnormality (abnormality determination unit (13, FIG. 1; [0013], line 4) in a heat dissipation path between the semiconductor device and the heat dissipation unit based on a thermal resistance determined according to the temperature detected by the first temperature detector, the temperature detected by the second temperature detector, and the power consumption obtained by the controller (abnormality is determined based on temperature detected by the first temperature detector, the temperature detected by the second temperature detector, and the power consumption obtained by the controller ([0027]-[0033]); Table TB (FIG. 4) shows reference temperatures T1 and T2 ([0032], lines 1-3) for heat generation amount in increments of 1 W in a normal state ([0030], lines 6-11); power consumption corresponds to heat generation amount ([0029]) because Power = Voltage * Current and because heat temperature difference measured by temperature sensors 25a and 25b increases as the thermal resistance increases ([0033], lines 12-14); “temperature difference measured by temperature sensors 25a and 25b increases as the thermal resistance increases” suggests thermal resistance of the heat dissipation path being characterized by difference in temperatures actually measured by temperature sensors 25a and 25b for a given power consumption; when difference in temperatures actually measured by temperature sensors 25a and 25b ([0033], lines 2-4) is greater than difference in reference temperatures on Table TB ([0033], lines 2-3) by a predetermined range for a given power consumption ([0030], last 3 lines), state is abnormal ([0033], lines 5-9); in essence, state is abnormal when thermal resistance of the heat dissipation path characterized by difference in temperatures actually measured by temperature sensors 25a and 25b is greater than (T1-T2) for a given power consumption; abnormality is therefore determined based on a thermal resistance determined according to the temperature detected by the first temperature detector, the temperature detected by the second temperature detector, and the power consumption).
As per claim 2, Shimada teaches determining that the abnormality has occurred in the heat dissipation path when the thermal resistance is equal to or higher than a 
As per claims 3-4, Shimada teaches the controller being configured to determine the abnormality in the heat dissipation path (see rejection of claim 1 above).  Shimada does not specifically teach the controller being configured to determine the abnormality in the heat dissipation path in a steady state in which a change per unit time in the temperature detected by the first temperature detector is within a predetermined range, and the controller being configured not to determine the abnormality in the heat dissipation path in a non-steady state in which a change per unit time in the temperature detected by the first temperature detector is out of the predetermined range.  
It was however known in the art before the effective filing date of the claimed invention to not perform a process during a transient period (i.e. immediately when the power is on) because of large fluctuations of power during the transient period.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the abnormality determination unit to determine the abnormality in the heat dissipation path in a non-transient period, and not to determine the abnormality in the heat dissipation path in a transient period because of large fluctuations of power during the transient period.  
During a transient period, a change in power per unit of time is not within a predetermined range because of large fluctuations of power; during a transient period, a corresponding change in temperature per unit of time of a device supplied by the power is also not within a predetermined range because of the large fluctuations of power; a transient period therefore corresponds to a non-steady state period.  
During a non-transient period, a change in power per unit of time is within a 
Configuring the controller to determine the abnormality in the heat dissipation path in a non-transient period, and not to determine the abnormality in the heat dissipation path in a transient period because of large fluctuations of power during the transient period therefore suggests configuring the controller to determine the abnormality in the heat dissipation path in a steady state in which a change per unit time in which the temperature detected by the first temperature detector is within a predetermined range, and not to determine the abnormality in the heat dissipation path in a non-steady state in which a change per unit time in which the temperature detected by the first temperature detector is out of the predetermined range.
As per claims 5-6, Shimada teaches the heat dissipation unit being stacked on the substrate with a heat conducting member (element 32, FIG. 2) interposed there between (FIG. 2), the heat conducting member being capable of conducting heat ([0018], element 32 is capable of conducting heat, especially when the thickness of element is as thin as possible), and the heat dissipation unit is located in an outermost layer in a stacking direction in which the substrate and the heat dissipation unit are stacked (FIG. 2).
As per claim 7, Shimada teaches the heat dissipation unit being stacked on the substrate with a heat conducting member (element 32, FIG. 2) interposed there between (FIG. 2), the heat conducting member being capable of conducting heat ([0018], element 32 is capable of conducting heat, especially when the thickness of element is as thin as possible), and the heat dissipation unit is located in an outermost layer in a stacking direction in which the substrate and the heat dissipation unit are stacked (FIG. 2).
As per claims 8-11, Shimada does not teach the semiconductor device including a diode, a forward voltage of the diode changing with temperature, and the first temperature detector being configured to detect the temperature of the semiconductor device based on the forward voltage.  
Shimada teaches the semiconductor device being an FET (FET 21, FIG. 1), and it was known in the art before the effective filing date of the claimed invention for an FET to include a diode to allow the FET to work as a unidirectional switch.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention for the semiconductor device to include a diode to allow the semiconductor device to work as a unidirectional switch.  
It was further known in the art before the effective filing date of the claimed invention for a forward voltage of the diode to change with temperature.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first temperature detector being configured to detect the temperature of the semiconductor device based on the forward voltage of the diode of the semiconductor device because it was known in the art before the effective filing date of the claimed invention for a forward voltage of the diode to change with temperature.
As per claim 12, Shimada teaches a power supply device (FIG. 1) comprising:
a power supply (PS, FIG. 1; [0013], last 2 lines) configured to supply power to a load unit (11, FIG. 1; [0013], last 3 lines);
a semiconductor device (FET 21, FIG. 1) configured to conduct or shutoff a current flowing between the power supply and the load unit ([0016]), the semiconductor device generating heat with the current ([0017], lines 1-2);
a substrate that is formed in a plate shape (non-labeled element between FET 21 and element 32 of FIG. 2 is formed in a plate shape), and has a mounting surface on which the semiconductor device is mounted (FIG. 2);
a heat dissipation unit (heat sink 31, FIG. 1; [0026], line 4) that is provided on a side opposite to the mounting surface side of the substrate (FIG. 2) and that is configured to dissipate the heat generated in the semiconductor device (heat sink suggests the heat generated in the semiconductor device being dissipated); and
an abnormality detection device (12-13, FIG. 1; [0013], line 4) including:
a first temperature detector (25a, FIG. 2; [0026], lines 1-2: 1 temperature sensor) configured to detect a temperature of the semiconductor device ([0026], line 3),
a second temperature detector (25b, FIG. 2; [0026], lines 2-3; 2 temperature sensor) configured to detect a temperature of a heat dissipation unit (25b is attached to heat sink 31 to measure the temperature of heat sink 31 ([0026], lines 2-4)),
a controller (22, 24, 13 – FIG. 1) configured to: 
detect power consumption of the semiconductor device (22, 24 – FIG. 1; [0015], lines 2-3; current detection ([0022], lines 5-6) with current detector 22; voltage drop detection ([0025], lines 1-2) with voltage detector 24; detection signals D1 and D2 are multiplied ([0029], lines 3-7) suggests power consumption because Power = Voltage * Current), and 
determine an abnormality in a heat dissipation path between the semiconductor device and the heat dissipation unit based on a thermal resistance determined according to the temperature detected by the first temperature detector, the temperature detected by the second temperature detector, and the power consumption obtained by the power consumption calculator (see rejection in claim 1 above for same limitation).
As per claims 13-14, Shimada does not teach the thermal resistance being determined by dividing the difference between the temperature detected by the first temperature detector and the temperature detected by the second temperature detector by the power consumption.  In essence, the thermal resistance in Shimada is a thermal property and is characterized by the detected temperature of the semiconductor device, the detected temperature of the heat dissipation unit, and the power consumption of the semiconductor device for discrete increments of the power consumption. 
Siegel teaches a thermal resistance being a thermal property (page 21, lines 3-5), and the thermal resistance of a heat dissipation path JX of a semiconductor device (heat dissipation path between point J and point X, point J corresponding to semiconductor device and point X corresponding to a heat dissipation unit) being defined by the difference in junction temperature divided by the power consumption of the semiconductor device (page 121, last 4 lines – page 122, line 18).
Siegel would have suggested to one skilled in the art before the effective filing date of the claimed invention to characterize the thermal resistance of Shimada as the difference between the detected temperature of the semiconductor device and the detected temperature of the heat dissipation unit divided by the power consumption of the semiconductor, instead of or in addition to, the characterization made in Shimada because both characterizations are characterizations of the same thermal property in the heat dissipation path, and because the modification with Siegel is well within the skills of one skilled in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's argument filed October 22, 2021 with respect to the teachings of Shimada has been fully considered but they are not persuasive. Applicant argues that Shimada is silent about determining a thermal resistance.  The argument is not persuasive essentially because thermal resistance is a thermal property and because Shimada characterizes the thermal property with a different approach (see the above rejection of claim 1 which explains how Shimada teaches a thermal resistance).  

Applicant’s arguments with respect to new claims 13-14 have been considered but are moot in view of the new ground of rejection.

Note that the common knowledge or well-known in the art statements are taken to be admitted prior art because applicant did not traverse those statements.  See Chevenard, 139 F.2d at 713, 60 USPQ at 241.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otsuka et al. (US 2011/0254147 A1) teaches the thermal resistance being defined as a result of dividing junction temperature by the power consumption ([0112], lines 4-6; FIG. 2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154. The examiner can normally be reached M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: November 9, 2021